DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 03/01/2022 to the Office Action mailed on 12/01/2021 is acknowledged.
Claim Status
Claims 15-31 are pending. 
Claims 1-14 were previously cancelled.
Claims 15-18 and 25-28 are currently amended.
Claims 15-31 have been examined.
Claims 15-31 are allowed.

Election/Restrictions
Claims 15, 16, 17, 25, and 26 are allowable. The restriction requirement among Groups I-IV , as set forth in the Office action mailed on 07/16/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/16/2021 is withdrawn.  Claims 18-24 and 27-31 , directed to the method of preparing a calcium material of formula I, a method of regenerating tissue comprising applying a calcium material of formula I, and a method regenerating a hair comprising applying a calcium material of formula I no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
	Priority to 371 PCT/EP2018/064378 filed on 05/31/2018, which claims priority to European Patent application 17382325.3 filed on 06/01/2017 is acknowledged.

Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
	The rejection of claims 15, 16, 17, 25, and 26 under 35 U.S.C. 103 as being unpatentable over Guo et al. (Chinese Patent Application Publication 102627835 A, Published 08/08/2012) in view of Takamatsu et al. (US Patent 4482212, Published 11/13/1984) is withdrawn in view of the amendments.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art lacks a teaching or suggestion of a biodegradable calcium material of formula I. Therefore, claims 15-31 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617